Citation Nr: 1520086	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-27 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Attorney Jan Dils


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Huntington, West Virginia RO.  In October 2012, a formal Decision Review Officer hearing was held at the RO.  In December 2014, a videoconference Board hearing was held before the undersigned.  Transcripts of both hearings are in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  

The Veteran testified that he checked himself into the Charleston Area Medical Center psychiatric ward in 1975; he testified that he was hospitalized for 14 days and was prescribed Zoloft, which he has taken since that time.  He testified that he then sought private treatment from several providers including Dr. Bennett from approximately 1980 to 2002 or 2003, and Dr. Akin since that time to the present.  A review of the record finds that these records are not yet included in the claims file.  Records of treatment for a disability for which service connection is sought may contain information pertinent to the service connection claim, and must be secured.

The Veteran has also testified that he was awarded Social Security Administration (SSA) disability benefits in 2011; he testified that he was awarded such benefits originally for his psychiatric disability and then for a combination of his psychiatric and cardiovascular disabilities.  A review of the record found that copies of the SSA decision and underlying medical records have not been secured for the record.  As they are constructively of record and cannot be found immaterial, VA has an obligation to secure them.  

Finally, relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for psychiatric disability.  

2.  The AOJ should also ask the Veteran to identify all providers of private evaluation and/or treatment he has received for psychiatric disability, and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations, specifically including all records from 1975 inpatient treatment at the Charleston Area Medical Center; from Dr. Bennett from 1980 to 2003; and from Dr. Akin at Teays Valley Internal Medicine from 2003 to the present.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

3.  The AOJ should secure for the record from SSA a copy of their determination on the Veteran's claim for SSA disability benefits, and copies of the medical records on which the determination was based.  If such records are unavailable, the reason must be noted in the record, and the Veteran should be so advised.

4.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




